Citation Nr: 1018651	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of fracture of the left fifth 
metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and son


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims for an increased rating for his 
service-connected left foot disability.

In April 2010, the Veteran, accompanied by his son and 
authorized representative, appeared at a hearing held before 
the below-signed Veterans Law Judge in Washington, DC.  A 
transcript of that hearing and additional argument from the 
Veteran's authorized representative was associated with the 
claims file, after the most recent (August 2009) Supplemental 
Statement of the Case, along with a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2009).

In light of the Veteran's present contentions regarding the 
extent of his service-connected left foot disability, the 
Board notes that he is presently in receipt of an award of 
service connection for a painful scar on the left foot as 
well as a total rating based on individual unemployability.  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for injury to the cutaneous sensory 
nerve of the left foot has been raised by the record.  See 
Veteran's statement of December 2007 and testimony of April 
2010.  As such, this issue has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran has not lost the use of his left foot.

2.  The Veteran has been diagnosed, by x-ray, with 
degenerative changes of the proximal interphalangeal joint 
and metatarsophalangeal joint of the first toe of the left 
foot. 

3.  The record does not reflect that the Veteran has 
experienced hospitalization or that his disability presents 
such an exceptional picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 
percent for service-connected residuals of fracture of the 
left fifth metatarsal are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Code 5284 (2009).

2.  The criteria for a 10 percent rating for degenerative 
arthritis in the group of minor joints in the first toe of 
the left foot are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 5003 
(2009).

3.  The Veteran has not presented evidence such that referral 
for the assignment of an extraschedular rating, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in August 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran was informed in a separate March 2007 letter as 
to how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this notice was provided after the 
RO's initial, December 2004, adjudication of the claim, the 
procedural defect was cured as (after the additional notice) 
the claim was readjudicated, as evidenced by December 2007 
and August 2009 supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Although the Veteran was not notified of the evidence 
necessary to establish a claim of entitlement to an increased 
evaluation under the specific diagnostic code assigned to his 
disability, the Board observes that the U.S. Court of Appeals 
for Veterans Claims (Court) subsequently held that VCAA 
notice in a claim for increased rating need not be "veteran 
specific" and need not include reference to impact on daily 
life or rating criteria.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).   As such, the Board finds that the duty to 
notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of private medical treatment reported by the Veteran as well 
as VA medical records and records from the Social Security 
Administration (SSA).  Although the claims file does not 
contain records from the Veteran's former employers regarding 
any disability benefits, the RO made multiple attempts to 
obtain these records, informed the Veteran of their 
unavailability in April 2009, and was informed (by the 
Veteran) that he could not obtain copies of the records; he 
requested that his claim be rated without the information.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded a VA examination for his service-
connected left foot disability in April 2007 and for his left 
foot disability as well as diabetes mellitus in May and 
September 2008.

After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA, 
and VA's duty to assist the Veteran in the development of his 
claim, have been satisfied.  Further, the Board concludes 
that all available evidence pertinent to the claim has been 
obtained, there is sufficient medical evidence on file in 
order to make a decision, and the Veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  As the Board 
additionally finds that general due process considerations 
have been complied with by VA (see 38 C.F.R. § 3.103 (2009)), 
it adjudicate the claim.

Increased Rating Claim 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of daily life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of a 
veteran.  38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran was granted service connection for residuals of 
fracture of the left fifth metatarsal (henceforth "a foot 
disability") in a November 1993 rating decision, which 
assigned a non-compensable rating, effective May 1993.  An 
April 1997 rating decision increased the rating to a ten (10) 
percent disability evaluation, effective May 1993, under 
Diagnostic Code 5295.  In July 2004, the Veteran submitted a 
claim for an increased rating for his foot disability, but 
the RO confirmed and continued the 20 percent rating in a 
December 2004 decision.  The following discussion addresses 
the Veteran's level of disability from the time the increased 
rating claim was filed in July 2004.  Francisco, 7 Vet. App. 
55; Hart, 21 Vet. App. 505.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against finding a disability 
evaluation in excess of 30 percent.  However, based on 
arthritis in a group of minor joints, and the fact that 
limitation of motion of the involved joints are not 
compensable under the applicable diagnostic code, the Board 
will grant a separate rating of 10 percent, but no higher.

In general, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of a veteran on motion.  The Board notes 
that disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, as, for example, through muscle atrophy.  38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

Diagnostic Code 5284, located in 38 C.F.R. § 4.71a, provides 
ratings for residuals of other foot injuries, including 
evaluations based on limitation of motion.  Moderate 
residuals of foot injuries are rated 10 percent disabling; 
moderately severe residuals of foot injuries are rated 20 
percent disabling; and severe residuals of foot injuries are 
rated 30 percent disabling.  A Note to Diagnostic Code 5284 
provides that foot injuries with actual loss of use of the 
foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
diagnostic code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca, 8 Vet. App. at 
206 (1995).

Normal ankle dorsiflexion is to 20 degrees.  Normal ankle 
plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71a; 
Plate II.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under Code 5003, in the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations 
shall be rated as 20 percent disabling, and involvement of 
two or more major joints or two or more minor joint groups 
without occasional incapacitating exacerbations shall be 
rated as 10 percent disabling.  The 20 percent and 10 percent 
ratings based on X- ray findings without limitation of motion 
will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA 
regulations further provide regarding painful motion due to 
arthritis that it is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

To warrant a schedular evaluation in excess of 30 percent for 
the Veteran's left foot disability, there would need to be 
evidence of actual loss of use of the foot.  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).   

As noted above, the Veteran submitted a July 2004 claim of 
entitlement to an increased evaluation for the service-
connected left foot disability.  He submitted an August 2004 
statement that his disability had gradually worsened and he 
was experiencing cramps in his left foot that caused him to 
limp and take time off from work.  A statement, also dated 
August 2004, from a friend of the Veteran states that that he 
is in visible discomfort around his home as a result of the 
left foot disability.  An August 2004 VA treatment note 
reflects that the Veteran reported that pain in his left foot 
had increased over the past year and an x-ray revealed 
degenerative changes of the proximal interphalangeal joint 
and metatarsophalangeal joint of the first toe. 

A September 2004 VA treatment note reflects that the 
podiatrist was attempting to rule out pseudoarthrosis and 
observes degenerative changes of the metatarsophalangeal and 
proximal interphalangeal joints of the first toe.  In October 
2004, the Veteran received education as to the proper use of 
a cane; a treatment note describes his foot as inflamed and 
painful.  He reported to a VA podiatry clinic in November 
2004 with complaints of severe left foot pain, reporting that 
his pain had increased over the past two (2) months and was 
now constant and interfered with ambulation.

In November 2004, the Veteran was afforded a VA examination 
of his left foot disability.  The examiner noted that the 
Veteran reported experiencing cramps and throbbing in his 
left foot, especially at night.  The Veteran did not describe 
any weakness, but did report stiffness and swelling.  
November 2004 x-rays were described as revealing a mild 
deformity, described as a healed old fracture, at the base of 
the left fifth metatarsal.  Upon examination, the examiner 
noted pain with palpation and the existence of a limp.

A December 2004 x-ray showed sclerosis and subchondral cyst 
formation at the intra-articular joint spaces of the 
cuneiform bones as well as the cuboid bone with minimal 
overlying soft tissue changes at the base of the fifth 
metatarsal bone; the report notes a history of a non-healed 
fifth metatarsal base fracture.

A January 2005 treatment note diagnoses a non-healing, non-
union, pseudoarthrosis of the left fifth metatarsal base and 
degenerative joint disease of the cuneiform joints.

The Veteran received surgery for his left foot disability in 
March 2005.  The operation report states that sclerotic bone 
and fibrotic tissue to surrounding capsule of the left fifth 
metatarsal base area were found and no complications were 
noted.  A series of post-operative, March 2005, x-rays 
revealed degenerative joint disease at the first distal 
interphalangeal joint and a small posterior plantar calcaneal 
spur.  He was evaluated for post-operative pain in April 2005 
and in May 2005, the Veteran reported continued pain the 
region of the surgery and use of a cane to ambulate.  In May 
2005, a private arthroscopic surgeon wrote a letter observing 
that the Veteran had begun walking in an "altered fashion" 
as a result of his foot injury.

A July 2005 VA treatment note observes that the Veteran 
experienced probable sural nerve entrapment, related to the 
surgical scar, and probable new onset of plantar fasciitis 
secondary to his gait compensation.

In March 2006, the Veteran received an SSA examination.  The 
examination report reflects that the Veteran reported 
gastrointestinal, genitourinary, and neuromuscular symptoms.  
He reported pain in the left foot and was diagnosed with a 
non-healing fracture with decreased range of motion.  He was 
observed to have an altered gait, requiring use of a cane, 
tenderness on the plantar and dorsal surfaces of the left 
foot, and decreased plantar flexion of the left foot.  His 
left ankle dorsiflexion was measured at 15 degrees with pain 
and his plantar flexion was measured at 34 degrees.  He was 
awarded disability benefits on the basis of a primary 
diagnosis of fractures of the lower limb and a secondary 
diagnosis of diabetes mellitus.

In April 2006, the Veteran wrote to VA, stating that he was 
in constant pain due to his left foot disability.  An April 
2006 comprehensive physical examination report states that x-
rays of the foot do not show any evidence of significant bone 
abnormality, but do show an orthopedic band at the base of 
the fifth metatarsal bone.

In July 2006, the Veteran reported pain of nine (9) on a 
scale of one (1) to ten.  During an August 2006 consultation 
for his foot pain, the Veteran reported nightly foot 
cramping.  He was diagnosed with plantar fasciitis of the 
left foot and the examiner noted decreased sensation and 
reflexes in the left foot.

The Veteran received a special shoe for his left foot in 
October 2006.  During a general VA consultation appointment 
in November 2006, the Veteran reported foot cramps and pain.  
A podiatrist again assessed left foot plantar fasciitis in a 
separate November 2006 appointment.  The Veteran's pain was 
assessed as seven (7) on a scale of ten and he was observed 
to have injury to the cutaneous sensory nerve of the left 
foot.

In April 2007, the Veteran was afforded another VA 
examination of his left foot.  The report reflects that he 
rated his pain as a seven (7) on a ten scale and described it 
as constant, without flare-ups, and shooting with weakness, 
stiffness, swelling, redness, fatigability, and lack of 
endurance.  He also reported cramping and pain upon standing 
and noted that he could only walk for about 15 minutes at a 
time.  He stated that he had to quit his past job as a 
counselor due to the foot pain.  Upon examination there were 
decreased sensation and reflexes in the left foot and pain 
upon palpation.  The range of motion of the first 
metatarsophalangeal joint was 60 degrees of dorsiflexion on 
the right and 10 on the left, with pain.  Left ankle plantar 
flexion was 35 degrees and dorsiflexion was negative 10 
degrees; no crepitus was noted.

In October 2007, a VA podiatrist provided an opinion as to 
any possible relationship between the Veteran's left foot 
pain and diabetes mellitus; the podiatrist stated that he was 
doing less exercise because of the pain.

The Veteran was seen for a VA examination in May 2008.  The 
examination focused on his diabetes mellitus and left foot 
disability.  He was diagnosed, by x-ray, with mild 
degenerative arthritis (degenerative joint disease) of the 
first metatarsophalangeal joint with post-surgical changes of 
the fifth metatarsal and left foot nerve entrapment.  His 
left foot range of motion was measured in each of the five 
(5) toes on both feet and was described as significantly 
decreased, with additional limitation of range of motion due 
to pain on repetitive use.  The Veteran noted that he could 
not stand or walk for prolonged periods and left foot pain 
had a significant impact on his activities of daily living.

The Veteran noted on a July 2008 statement that he had to 
wear special shoes because of his disability and experienced 
falls.

In August 2008, he was seen again for pain evaluation and was 
observed to be using shoe inserts.  Upon examination there 
was pain with palpation of the plantar aspect of the left 
foot.  He was diagnosed with plantar fasciitis and status 
post left fifth metatarsal base surgery with excised non-
union surgery complicated by nerve entrapment.  In September 
the Veteran reported severe foot pain, but refused pain 
management and stated that he was depressed due to his left 
foot disability.

A March 2009 VA treatment note observes that the Veteran 
reported that his shoe inserts help, but not much.  He was 
noted to have pain upon palpation of the left foot as well as 
painful scars.

In April 2009, he was screened for pain, reporting that his 
current pain was a six (6) on a ten scale.  He again refused 
pain management assistance.

The Veteran testified at an April 2010 hearing that he has 
constant foot pain, wakes each night several times to take 
pain medication, and experienced increased weight due to 
inability to exercise.  He reported that he had to quit his 
job as a security officer due to foot pain and then quit a 
job as a counselor because he could no longer climb the 
stairs in the workplace.  He noted that he had never been 
hospitalized due to his left foot disability.

Although the Veteran's range of left ankle motion has been 
observed as decreased, and limited ankle range of motion can 
be rated under Diagnostic Code 5270 for ankylosis of the 
ankle, ankylosis is the immobility and consolidation of a 
joint (Lewis v. Derwinski, 3 Vet. App. 259 (1992)) and it has 
not been noted at any time during the appellate period.  

The Veteran is presently rated as 30 percent disabled under 
Diagnostic Code 5284.  As noted above, a 30 percent 
disability rating is appropriate when there is a severe foot 
injury.  30 percent is the highest disability rating that can 
be assigned under either Code 5284 or Code 5283 (for malunion 
or nonunion of the tarsal or metatarsal bones), unless there 
is actual loss of use of the foot (which allows for a 40 
percent rating).  

The words "mild," "moderate," and "severe" are not 
defined in the above rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 
The Board finds that Code 5284 is appropriate and that, based 
on the symptoms described above, a severe, 30 percent, 
disability rating is appropriate.  Under the 1998 VA General 
Counsel precedent opinion referenced above, if a foot injury 
rated under Diagnostic Code 5284 involves limitation of 
motion, consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
required.  VAOPGCPREC 9-98.  As such, the Board also has 
reviewed the record for evidence of the extent of functional 
loss due to pain "on use or due to flare-ups" of the 
Veteran's left foot disability.  DeLuca, 8 Vet. App. at 206.  
Although April 2007 and May 2008 VA examination reports 
indicate that the Veteran experiences additional limitation 
of range of motion due to pain on repetitive use, such 
symptoms are taken into account under the maximum, severe, 
disability rating.

As there is no medical evidence supporting an increased 
rating for the left foot disability, there also is no basis 
for a staged rating pursuant to Hart.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is no 
evidence of loss of use of the foot, as required for a higher 
schedular rating, the preponderance of the evidence is 
against a assignment of any higher rating for the left foot 
disability and benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

In regard to the Veteran's diagnosis of degenerative changes 
in the proximal interphalangeal joint and metatarsophalangeal 
joint of the first toe of the left foot, the Board notes that 
Diagnostic Code 5003, located in 38 C.F.R. § 4.71a, provides 
that when limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R § 4.45(f) identifies "the interphalangeal, 
metatarsal, and tarsal joints of the lower extremities" as 
"groups of minor joints."  As noted above, the Veteran has 
presented satisfactory evidence, as observed by two (2) VA 
examiners, of painful motion and x-rays have revealed 
degenerative arthritis in two (2) joints of the first toe of 
the left foot and the May 2008 VA examiner noted decreased 
range of motion, with pain, in these joints.  As such, under 
Code 5003, the Board finds that a separate 10 percent 
disability rating is appropriate for degeneration diagnosed 
in the identified group of minor joints in the left first 
toe.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board 
additionally finds that there is no objective evidence 
showing that, during any period under consideration, the 
Veteran's service-connected left foot disability has 
reflected so exceptional or so unusual a picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization or 
incapacitation associated with the disability in question.  
Although the Veteran has reported that his left foot 
disability is an impediment to employment (testimony of April 
2010 and statements to VA examiners) and he is in receipt of 
an SSA disability award, the Board notes that he stated in 
April his "conditions" prevented him from obtaining 
employment and his SSA disability award was based upon an 
examination which also revealed gastroenterological, 
genitourinary, and neuromuscular symptoms in addition to his 
left foot disability.  As such, there is no objective 
evidence in the claims file that his left foot disability, 
alone, markedly interferes with his ability to work, above 
and beyond that contemplated by his separate schedular 
ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability).  

It is undisputed that the Veteran's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  In the absence of objective evidence of the 
specific factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for service-connected 
residuals of fracture of the left fifth metatarsal is denied.

A separate 10 percent rating for arthritis of the group of 
minor joints in the first toe of the left foot is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


